DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami, U.S.P.G. Pub. No. 2014/0219674.
Regarding independent claim 1, a heating device comprising:
a heating rotator (33);
a pressing rotator (32) being configured to press against the heating rotator to form a nip passing through a recording medium with the heating rotator;
a heater (35) disposed inside the heating rotator;
a fan (41);

a pair of shutters (206 and 207 on each side) each configured to slide in corresponding one of the pair of openings in a longitudinal direction of the corresponding one of the pair of openings (cf. figs. 11-13),
each of the pair of shutters configured to slide between a position at which an outer end portion of the corresponding one of the pair of openings is opened in the longitudinal direction of the corresponding one of the pair of openings (fig 12, 207) and a position at which an inner end portion of the corresponding one of the pair of openings is opened in the longitudinal direction of the corresponding one of the pair of openings (fig 13, 207).
Regarding claim 2, wherein each of the pair of shutters has a shielding width shorter than an opening width of the corresponding one of the pair of openings in the longitudinal direction of the corresponding one of the pair of openings (¶ 50 cf. figs. 11-13).
Regarding claim 8, wherein the heater includes at least one of a planar heater or a halogen heater (fig 3 refs H1, H2).
Regarding claim 9, fixing device (fig 1) comprising the heating device according to claim 1.
Regarding claim 10, an  image forming apparatus (¶ 25) comprising the fixing device according to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asami, U.S.P.G. Pub. No. 2014/0219674, in view of Obu et al., U.S. Pat. No. 5,208,612.
Regarding independent claim 1, Examiner assumes arguendo, without conceding, that Applicant intended a housing to mean other than a mere supporting plate.
Obu et al. teach separately housing each image forming component into submodular components with separate housings (figs 3-4, ref 4 relating to fixing units).  Obu et al. teach that such separate housings for subcomponents provide for a more extensible system (col 1 ll 49-57).
The remaining elements of claims 1, 2, and 8-10 are incorporated herein from the 102 rejection above.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a separate housing for the fixing device.  One having ordinary skill in the art at the time of effective filing would have done so in order to provide for a more extensible system.



Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asami, U.S.P.G. Pub. No. 2014/0219674, in view of Tsuchihashi et al., U.S.P.G. Pub. No. 2018/0157003.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asami, U.S.P.G. Pub. No. 2014/0219674, in view of Obu et al., U.S. Pat. No. 5,208,612, and further in view of Tsuchihashi et al., U.S.P.G. Pub. No. 2018/0157003
Regarding claim 3, Tsuchihashi et al. teach multiple blocks of resistive heaters connected in parallel (figs 12) with each block having its own thermistor (TH1-1, TH2-7).  Such is provided in order to better control the axial heat distribution (¶ 3-5).  Tsuchihashi et al. further teach using blowing fans coupled to the shutters with air ducts for cooling the ends of a fixing roller when small sized paper passes through the fixer (¶ 88).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide multiple blocks of resistive heaters with selective cooling.  One having ordinary skill in the art at the time of effective filing would have done so in order to more accurately control the axial temperature distribution when fixing small sized sheets to prevent excessive temperature rises at the ends.
Regarding claims 4 -7, Tsuchihashi et al. further teaches activating each block (¶ 105) and controlling a cooling fan output (¶ 88) according to the size of the sheet.  Asami further teaches sliding the pair of shutters based on a width of the recording medium in the longitudinal direction of the heating rotator (¶ 51).  The control in effected through circuitry, such as found in a controller.  Each control the cooling rates of the longitudinal ends such that there is more cooling when smaller sized sheets pass through the fixing nip.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada, JP 2013-109014, teaches cooling ends of a fixing roller with several blocks of heating elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852